January 23, 2013 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re:Ecology Coatings, Inc. Form 8-K/A Item 4.01 Filed January 23, 2013 File No. 333-91436 Gentlemen/Ladies: This letter is in response to your letter to us concerning our Form 8-K originally filed on January 10, 2013.We have received your comments and addressed them in a Form 8-K/A filed today. In terms of comments numbered 1-3, please see the amended disclosure in today’s Form 8-K/A which is responsive to your comments.As requested in comment 4, we have filed a Section 16 letter as an exhibit to today’s filing. Ecology Coatings acknowledges that it is: · responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · we may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Let me know if you have further comments or questions. Sincerely, /s/ Daniel Iannotti Daniel Iannotti VP, General Counsel & Secretary 24663 Mound Road, Warren MI48091 586-486-5308Fax:586-486-5283 www.EcologyCoatings.com
